Title: John Adams to Abigail Adams, 17 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia February 17. 1794
          
          We have done nothing hitherto, but prevent our Countrymen from plunging blindfold into a War, with they know not whom, and for they know not what. If We continue to sit till June, and do no more nor less We shall do well.
          Tomorrow the Senate is to discuss the Election of Mr Gallatin, with their Doors open for the first Time. Whether a Vote will be carried for building a Gallery or for keeping the Doors open upon other Occasions of Legislative and Judiciary Business I know not.
          You gave me, in one of your late Letters, one of your sly Jokes about Family Pride. I answer in the Words of Horace which I desire your son and mine to translate for you and study well for himself.
          
            Longe mea discrepat istis
            Et Vox et Ratio, nam Si natura juberet
            A certis annis ævum remeare peractum
            Atque alios legere ad fustum quosumque parentes
            Optarit Sibi quisque: meis contentus, honestos
            Fascibus et Sellis nollem mihi Sumere; demens
            Judicio Vulgi, Sanus fortasse tuo. Hor. Satyr. 6. line 92. &c
          
          It is not however the less true, as He says line 33 &c
          
            Sic qui promittit Cives, Urbem Sibi curæ,
            Imperium fore, et Italiam, et delubra Deorum;
            Quo patre Sit natus, num ignotâ matre in honestus
            Omnes mortales curare et quærere cogit.
          
          nor is it less true as he says in the 19th Line
          
            populus Lævino mallet honorem
            Quam Decio mandare novo;
          
          
          You may however tell John that he is in more danger of loosing Attention from the fault of Virgil than from Family Pride. He may read it in the 3d Satyr. v. 30.
          
            rideri possit eo quod
            Rusticiùs tonso toga defluit, et male laeus
            In pede calceus hæret, at est bonus, ut melior Vir
            Non alius quisquam; at tibi Amicus: at ingenium ingens
            Inculto latet hoc Sub corpore.
          
          There I have given you Riddes enough to vex you
          I have shipped an hundred Weight of Clover seed and twelve Quarts of Herds Grass, which is to be sown, one half of it at least in the last Years Corn field with the Barley. Brisler has shipped some Rye flour.
          It is nearly time for our Tar Brushes to be brandishing round the Appletrees.
          John, I hope has an Abundance of Business, which takes up all his Time, for that fact is the only admissable Excuse for his not writing me.
          Tell him to remember, that a Writer whose drift is to foment Prejudices, will be more popular than one who Strives to moderate or correct them, though the former should he honestus and the latter Columbus. Let not the Conclusion be, to imitate the inflamers of popular Passions. Tis better to Serve than to please the People: and they in time will be Sensible of it.
          The People like a Mistress must not be courted with too much Complaisance— They must be kept at a distance. The Moment either find you are their slave they will tyrannize. The People can do nothing for John at present but Mischief.
          affectionately
          
            J. A
          
        